DETAILED ACTION
This is on the merits of Application No. 16/480694, filed on 07/25/2019. Claims 13-26 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 01/14/2021.  These drawings are unacceptable. No shift cylinder can be seen added to the drawings. The drawings do not show how the shift cylinder is applying pressure at the shift piston.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 13-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 13 states “the elastic resetting element being entirely radially surrounded by the shift sleeve”. Nowhere in the specification or drawings is it shown for the elastic resetting element to be entirely radially surrounded by the shift sleeve. As can be seen in the figures, element 2 terminates at the teeth profile. The unlabeled shaft with teeth that engage element 2 is a separate element.
Claim 17 states “pressure is also directly applied on the shift sleeve”. Nowhere in the specification or drawings is there shown to be pressure directly applied onto the shift sleeve. Pressure is shown/described to be applied directly to the shift piston which then acts on the shift sleeve.
Claim 22 states “such that a radially outer facing surface of the projection abuts an inner facing surface of the shift sleeve”. Nowhere in the specification or drawings is it shown that the projection abuts anything, let alone the shift sleeve. The projection is radially inside the unlabeled piece of which shift sleeve 2 engages. This piece cannot be considered part of the shift sleeve.
Claim 24 states “a radially outer surface of the shaft and a radially outer surface of the projection mate with the shift sleeve and slidably support the shift sleeve thereon.” Nowhere in the specification or drawings is it shown that the projection mating anything, let alone the shift sleeve. The projection is radially inside the unlabeled piece of which shift sleeve 2 engages. This piece cannot be considered part of the shift sleeve. Nowhere does it show or state that the shaft mates with the shift sleeve.

The remaining claims are rejected for depending on rejected claims. The claims will be examined as best understood in relation to the current drawings and description.

Claims 13-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 states “the elastic resetting element being entirely radially surrounded by the shift sleeve”. It is unclear how this occurs. A review of the drawings show the shift sleeve radially surrounding a portion of the elastic resetting element. In order to entirely radially surround the elastic resetting element, the shift sleeve would have to be axially elongated to encompass the elastic resetting element entirely. It appears applicant means to state that a portion of the elastic resetting element is entirely radially surrounded by the shift sleeve. This is how the claim will be interpreted for examination purposes.
Claim 17 states “wherein the shift cylinder is designed such that pressure is applied on an axial end surface and a radially inner facing surface of the shift piston (4), and the pressure is also directly applied on the shift sleeve.” As best understood, a radially inner facing surface of the shift piston would 
Claim 22 states “the shaft being formed with a projection that extends radially outward from the shaft such that a radially outer facing surface of the projection abuts an inner facing surface of the shift sleeve”. It is unclear how a radially outer facing surface of the projection abuts an inner facing surface of the shift sleeve. A review of the drawings show the projection of 6 nowhere near the shift sleeve, let alone abutting it. It is unclear if applicant means some other projection not shown or if the projection is meant to abut some other element. The claim will be examined as best understood with reference to the drawings.
Claim 24 states “a shift sleeve that is mounted on a shaft… the shift sleeve in the engaged position engages an assigned shaft”. It is unclear if the assigned shaft is different than the shaft that the shift sleeve is mounted on. As shown in the drawings, these shafts are the same shaft, yet the claim has two distinct shafts. The relationship between the shaft and the assigned shaft needs to be clarified in the claim.
Claim 24 states “a radially outer surface of the shaft and a radially outer surface of the projection mate with the shift sleeve and slidably support the shift sleeve thereon” It is unclear how a radially outer surface of the shaft mates with the shift sleeve. If this were to occur, it would defeat the purpose of the invention as there would be a permanent connection and no need for a shift module. It is unclear how a radially outer surface of the projection mates with the shift sleeve. As seen in the figures, 
Claim 24 states “an elastic resetting element is arranged entirely within an annular cavity in a radially inner surface of the shift sleeve”. It is unclear how this occurs. A review of the drawings show the shift sleeve radially surrounding a portion of the elastic resetting element. In order to entirely radially surround the elastic resetting element, the shift sleeve would have to be axially elongated to encompass the elastic resetting element entirely. It appears applicant means to state that a portion of the elastic resetting element is entirely radially surrounded by the shift sleeve. This is how the claim will be interpreted for examination purposes.
Claim 26 states “a radially inner surface of the shift sleeve has an annular cavity, the elastic resetting element and the projection of the shaft are entirely received within the annular cavity”. It is unclear how the shift sleeve encompasses the projection. The shift sleeve shown in the figures does not entirely receive the elastic resetting element and does not come close to receiving the projection. The shift sleeve 2 has teeth which engage and disengage a portion that is attached to the shaft 10. It appears applicant may be conflating this portion of the output as being part of the shift sleeve when they are two distinct pieces. The claim will be examined as best understood in relation to the figures.
The remaining claims are rejected for depending on rejected claims. The claims will be examined as best understood in relation to the current drawings and description.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-14, 17-19, 21-24, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 7211017 to Green et al.
Green (first embodiment) discloses:
(Claim 13) A shift module (Fig. 6) for one of a differential lock, a shift gearbox or an axial connection, the shift module comprising: a shift sleeve (320) that is mounted on a shaft (unlabeled shaft 320 slides on) and axially slidable along the shaft between engaged and disengaged positions, the shaft being formed with a projection that extends radially outward from the shaft element (see Fig. 5 element 328 as applied to Fig. 6), a shift piston (410) that is designed as ring piston (410 is an annular piston, and therefore can be considered a ring piston), the shift piston has a radially outer surface that mates with a radially inner surface of a shift cylinder (416), the shift piston being coaxially arranged with the shift sleeve and the shaft (410 is an annular piston that is coaxial with the sleeve and shaft), the shift piston is rotationally fixed and axially slidable relative to the shift cylinder (412 and 414 hold the piston rotationally and allows it to slide axially), and an elastic resetting element (324) is arranged radially between the shift sleeve and the shaft (radially between shift sleeve and shaft), the elastic resetting element being entirely radially surrounded by the shift sleeve (Fig. 6, 320 radially surrounds 324), the elastic resetting element extends axially and has a first axial end that abuts the shift sleeve and an opposite second axial end that abuts the projection of the shaft such that 
(Claim 14) wherein the shift sleeve is rotatably mounted axially within the shift piston (mounted through unlabeled bearing).
(Claim 17) wherein the shift cylinder is designed such that pressure is applied on an axial end surface and a radially inner facing surface of the shift piston (Fig. 6, hydraulic line through 416), and the pressure is also directly applied on the shift sleeve.
(Claim 18) wherein the force applied on the shift sleeve in the first axial direction by the elastic resetting element is applied on the shift piston and is counter to the pressure applied on the shift piston and the shift sleeve (Fig. 6, spring 324 pushes towards unengaged position).
(Claim 19) wherein the shift module has a front piston stop (Fig. 6 element 414) and a rear piston stop (unlabeled snap ring abutting 320 on the left), the front piston stop contacts the shift piston to stop sliding of the shift piston in only a second axial direction, and the rear piston stop contacts the shift sleeve to stop sliding of the shift sleeve in the opposite first axial direction (414 will abut piston to stop sliding to the right, snap ring will prevent shift sleeve from sliding too far to the left).
(Claim 21)
(Claim 22) A shift module in combination with a transfer gearbox having a differential lock (Fig. 6 replaces the clutch of Fig. 1 which is a transfer gearbox having a differential lock), the shift module having: a shift sleeve (320) that is mounted on a shaft (shaft that 320 slides on) and is axially slidable along the shaft to an engaged position and a disengaged position, the shaft being formed with a projection that extends radially outward from the shaft (See Fig. 5 element 328 as applied to Fig. 6) such that a radially outer facing surface of the projection abuts an inner facing surface of the shift sleeve, a shift piston (410) that is designed as ring piston, the shift piston has a radially outer surface that mates with a radially inner surface of a shift cylinder (416) the shift piston being coaxially arranged with the shift sleeve and the shaft, the shift piston is rotationally fixed and axially slidable relative to the shift cylinder, and an elastic resetting element (324) is arranged radially between the shift sleeve and the shaft, the elastic resetting element extends axially and has a first axial end that abuts the shift sleeve and an opposite second axial end that directly abuts the projection of the shaft such that the elastic resetting element applies a force on the shift sleeve in a first axial direction (Fig. 6 element 324 abuts against shift sleeve and the shaft projection), the differential lock being engagable and disengagable by the shift module, and the differential lock being engaged by the shift module to block a distribution function of the transfer gearbox (Fig. 6).
(Claim 23) wherein the shift module is configured to be connected to shiftable gear steps of the shift gearbox such that the gear steps are shiftable by actuation of the shift module (Fig. 6).
(Claim 24) A shift module (Fig. 6) in combination with an axle connection (unlabeled axle), the shift module having: a shift sleeve (320) that is mounted on a shaft (unlabeled 
(Claim 26) wherein a radially inner surface of the shift sleeve has an annular cavity, the elastic resetting element and the projection of the shaft are entirely received within the annular cavity, and the first axial end of the elastic resetting element directly abuts the 
Green (second embodiment) discloses:
(Claim 13) A shift module (Fig. 7) for one of a differential lock, a shift gearbox or an axial connection, the shift module comprising: a shift sleeve (514) that is mounted on a shaft (unlabeled shaft 514 slides on) and axially slidable along the shaft between engaged and disengaged positions, the shaft being formed with a projection that extends radially outward from the shaft element (projection shown in 510), a shift piston (516) that is designed as ring piston (516 is an annular piston, and therefore can be considered a ring piston), the shift piston has a radially outer surface that mates with a radially inner surface of a shift cylinder (516), the shift piston being coaxially arranged with the shift sleeve and the shaft (516 is an annular piston that is coaxial with the sleeve and shaft), the shift piston is rotationally fixed and axially slidable relative to the shift cylinder (518 and 520 prevent piston from rotating and piston axially slides relative to the casing, see Col. 5 ln 11-20), and an elastic resetting element (510) is arranged radially between the shift sleeve and the shaft (radially between teeth of shift sleeve and shaft), the elastic resetting element being entirely radially surrounded by the shift sleeve, the elastic resetting element extends axially and has a first axial end that abuts the shift sleeve and an opposite second axial end that abuts the projection of the shaft such that the elastic resetting element applies a force on the shift sleeve in a first axial direction (Fig. 7 element 510 abuts against shift sleeve and the shaft projection).
(Claim 14)
(Claim 17) wherein the shift cylinder is designed such that pressure is applied on an axial end surface and a radially inner facing surface of the shift piston (Fig. 7, hydraulic line through casing), and the pressure is also directly applied on the shift sleeve.
(Claim 21) wherein the shift module is configured to engage and disengage the differential lock and the shift piston and the shift sleeve are coupled such that the shift piston and the shift sleeve are rotatable relative to each other, the shift piston and the shift sleeve are axially fixed relative to each other such that axial movement of the shift piston biases the shift sleeve, and movement of the shift sleeve engages the differential lock to block a distribution function of the transfer gearbox (Fig. 7).
(Claim 22) A shift module in combination with a transfer gearbox having a differential lock (Fig. 7 replaces the clutch of Fig. 1 which is a transfer gearbox having a differential lock), the shift module having: a shift sleeve (514) that is mounted on a shaft (shaft that 514 slides on) and is axially slidable along the shaft to an engaged position and a disengaged position, the shaft being formed with a projection (projection of 510) that extends radially outward from the shaft such that a radially outer facing surface of the projection abuts an inner facing surface of the shift sleeve, a shift piston (516) that is designed as ring piston, the shift piston has a radially outer surface that mates with a radially inner surface of a shift cylinder (casing) the shift piston being coaxially arranged with the shift sleeve and the shaft, the shift piston is rotationally fixed and axially slidable relative to the shift cylinder, and an elastic resetting element (510) is arranged radially between the shift sleeve and the shaft, the elastic resetting element extends axially and has a first axial end that abuts the shift sleeve and an opposite second axial end that abuts the projection of the shaft such that the elastic resetting element applies a force on the shift sleeve in a first axial direction (Fig. 7 element 510 abuts against shift 
(Claim 23) wherein the shift module is configured to be connected to shiftable gear steps of the shift gearbox such that the gear steps are shiftable by actuation of the shift module (Fig. 7).
(Claim 24) A shift module (Fig. 7) in combination with an axle connection (unlabeled axle), the shift module having: a shift sleeve (514) that is mounted on a shaft (unlabeled shaft 514 is on) and is axially slidable along the shaft to an engaged position and a disengaged position, the shift sleeve in the engaged position engages an assigned shaft and the axle connection, and the shift sleeve in the disengaged position disengages the axle connection, the shaft being formed with a projection (projection of 510) that extends radially outward from the shaft, a radially outer surface of the shaft and a radially outer surface of the projection mate with the shift sleeve and slidably support the shift sleeve thereon, a shift piston (516) that is designed as ring piston a shift piston (516) that is designed as ring piston (516 is an annular piston, and therefore can be considered a ring piston), the shift piston has a radially outer surface that mates with a radially inner surface of a shift cylinder (516), the shift piston being coaxially arranged with the shift sleeve and the shaft (516 is an annular piston that is coaxial with the sleeve and shaft), the shift piston is rotationally fixed and axially slidable relative to the shift cylinder (518 and 520 prevent piston from rotating and piston axially slides relative to the casing, see Col. 5 ln 11-20), an elastic resetting element (510) is arranged entirely within an annular cavity in a radially inner surface of the shift sleeve and radially between the shift sleeve and the shaft, the elastic resetting element extends axially and 
(Claim 26) wherein a radially inner surface of the shift sleeve has an annular cavity, the elastic resetting element and the projection of the shaft are entirely received within the annular cavity, and the first axial end of the elastic resetting element directly abuts the shift sleeve and the opposite second axial end of the elastic resetting element directly abuts the projection of the shaft (Fig. 7).

Claims 13-14, 17-18, 20-24, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent App. Pub. No. 2011/0269593 to Knowles et al.
Knowles discloses:
(Claim 13) A shift module (Fig. 2a) for one of a differential lock, a shift gearbox or an axial connection, the shift module comprising: a shift sleeve (44) that is mounted on a shaft (30) and axially slidable along the shaft between engaged and disengaged positions, the shaft being formed with a projection (Fig. 2a element 26) that extends radially outward from the shaft, a shift piston (54) that is designed as ring piston, the shift piston has a radially outer surface that mates with a radially inner surface of a shift cylinder (13), the shift piston being coaxially arranged with the shift sleeve and the shaft, the shift piston is rotationally fixed and axially slidable relative to the shift cylinder (62 holds the piston rotationally and allows it to slide axially), and an elastic resetting 
(Claim 14) wherein the shift sleeve is rotatably mounted axially within the shift piston (mounted through slide bearing 64).
(Claim 17) wherein the shift cylinder is designed such that pressure is applied on an axial end surface and a radially inner facing surface of the shift piston (hydraulic line 60), and the pressure is also directly applied on the shift sleeve.
(Claim 18) wherein the force applied on the shift sleeve in the first axial direction by the elastic resetting element is applied on the shift piston and is counter to the pressure applied on the shift piston and the shift sleeve(48 pushes 44 in the disengage position).
(Claim 20) wherein the radially outer surface of the shift piston has two, differently stepped radial outer circumferences (see radially outer surfaces of 54).
(Claim 21) wherein the shift module is configured to engage and disengage the differential lock and the shift piston and the shift sleeve are coupled such that the shift piston and the shift sleeve are rotatable relative to each other, the shift piston and the shift sleeve are axially fixed relative to each other such that axial movement of the shift piston biases the shift sleeve, and movement of the shift sleeve engages the differential lock to block a distribution function of the transfer gearbox (Fig. 2a and 3a).
(Claim 22) A shift module in combination with a transfer gearbox having a differential lock (Fig. 2a), the shift module having: a shift sleeve (44) that is mounted on a shaft (30) 
(Claim 23) wherein the shift module is configured to be connected to shiftable gear steps of the shift gearbox such that the gear steps are shiftable by actuation of the shift module (Fig. 2a).
(Claim 24) A shift module (Fig. 2a) in combination with an axle connection (connection between 44, 30, and 50), the shift module having: a shift sleeve (44) that is mounted on a shaft (30) to an engaged position and a disengaged position, the shift sleeve in the engaged position engages an assigned shaft and the axle connection, and the shift sleeve in the disengaged position disengages the axle connection, the shaft being formed with a projection (26) that extends radially outward from the shaft, a radially 
(Claim 26) wherein a radially inner surface of the shift sleeve has an annular cavity, the elastic resetting element and the projection of the shaft are entirely received within the annular cavity, and the first axial end of the elastic resetting element directly abuts the shift sleeve and the opposite second axial end of the elastic resetting element directly abuts the projection of the shaft (Fig. 2a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Green in view of U.S. Patent No. 3460404 to Schmid.
Green (both embodiments) disclose:
The limitations of claim 14.
The shift sleeve is mounted in the shift piston by a bearing (See unlabeled bearing in Fig. 6/7).
(Claim 16) the bearing being located between the shift piston and the shift sleeve such that the shift piston is spaced away from the shift sleeve (bearing spaces the two apart).
Green does not explicitly disclose:
(Claim 15) wherein the shift sleeve is mounted in the shift piston by a slide bearing.
(Claim 16) wherein the shift sleeve is mounted in the shift piston by a roller bearing.
Schmid teaches:
Using either a slide or roller bearing to actuate a shift module (Col. 3 ln 41-49).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the structure of Green to use either a slide bearing or a roller bearing, as taught by Schmid, as an obvious design choice to the type of bearing used. Green already discloses a bearing, but .

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Knowles in view of Schmid.
Knowles discloses:
The limitations of claim 14.
The shift sleeve is mounted in the shift piston by a bearing (64).
(Claim 16) the bearing being located between the shift piston and the shift sleeve such that the shift piston is spaced away from the shift sleeve (bearing spaces the two apart).
Knowles does not explicitly disclose:
(Claim 15) wherein the shift sleeve is mounted in the shift piston by a slide bearing.
(Claim 16) wherein the shift sleeve is mounted in the shift piston by a roller bearing.
Schmid teaches:
Using either a slide or roller bearing to actuate a shift module (Col. 3 ln 41-49).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the structure of Knowles to use either a slide bearing or a roller bearing, as taught by Schmid, as an obvious design choice to the type of bearing used. Knowles already discloses a thrust bearing. One of ordinary skill would be able to apply different well-known bearings to be used in Knowles.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Green (first embodiment) and Knowles.
Green
The limitations of claim 13.
(Claim 25) wherein the radially outer surface of the shift piston has first and second radially outer circumferences, the shift piston is axially slidable, a front piston stop abutting the shift piston and limiting axial sliding of the shift piston in one direction, and a rear piston stop abutting the shift sleeve and limiting axial sliding of the shift piston in an opposite direction (414 will abut piston to stop sliding to the right, snap ring will prevent shift sleeve from sliding too far to the left).
Green does not explicitly disclose:
(Claim 25) the first outer circumference has a smaller diameter than a diameter of the second outer circumference.
Knowles teaches:
(Claim 25) the first outer circumference has a smaller diameter than a diameter of the second outer circumference (Fig. 2a element 54).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the structure of Green to have different outer circumferences, as taught by Knowles, in order to better contour the piston to fit inside the differential. Such a modification would allow minimal size of the casing while maximizing the potential forces the piston can apply. Further, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Response to Arguments
Applicant's arguments filed 07/19/2021 have been fully considered but they are not persuasive. 
Regarding the drawings, the shift cylinder is still not wholly shown or understood. It appears the outer casing of the module has been pointed to, but it is still not shown how this is designed to apply pressure on the shift piston. Applicant argues that a cylinder is well-known. However, what is not known 
Regarding the 112(b) rejections, the amendments have overcome the rejection to claim 23, but does not overcome the issue with claim 24 as described above.
Regarding the 102 rejections, applicant argues that the elastic resetting element is entirely radially surrounded by the shift sleeve. This does not appear to be the case, as pointed out in the new 112(b) rejection above. Applicant appears to be conflating the shift sleeve and the portion the shift sleeve engages as one piece. Shift sleeve 2 moves left and right to disengage a portion of the output that is attached to shaft 10. Just as the shift sleeve radially encompasses part of spring 6, so too does Green and Knowles. Green and Knowles encompass their spring in the same manner as the current invention. 
Applicant argues that Green does not have grooves in which a spring can be arranged, however this limitation is not read into the claim.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943.  The examiner can normally be reached on Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY HANNON/Primary Examiner, Art Unit 3659